Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 1 of 7 PageID #: 2251




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JONATHAN D. KING,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-03524-SEB-MPB
                                                       )
 CITY OF FISHERS, et al.                               )
                                                       )
                               Defendants.             )

         ORDER AND REPORT AND RECOMMENDATION ON PENDING MOTIONS

         On October 30, 2019, Defendants filed a motion for summary judgment in this matter

  (Docket No. 47), which became fully briefed in January 2020 and is currently pending.

  Throughout that briefing and after all parties have filed a slew of motions, mainly motions to

  strike and motions for sanctions. The court denied or denied as moot nine of these motions on

  February 3, 2020. (Docket No. 72). Since that date, four more motions have been filed. The

  court addresses those requests in turn.

    I.    Plaintiff's Motion to Strike, Amend, and/or otherwise issue remedial disclosure orders
           regarding ECF 66 67 as to remedy deceptive misrepresentations therein inclusive of
                                 violations of FRCP 11(b) (Docket No. 74)

         On February 3, 2020, Mr. King, who proceeds pro se in this matter, filed the above-

  captioned motion, in which he requests that the court either strike and/or amend Docket No. 66,

  Defendants' Motion to Strike, and Docket No. 67, Defendants' reply to their Motion for

  Summary Judgment because they are deceptive and not supported by the evidence. While he

  cites Federal Rule of Civil Procedure 11 throughout the motion, he makes no sanction request

  and further clarifies in a later entry that this motion does not seek sanctions. (Docket No. 75 at

  ECF p. 1).



                                                  1
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 2 of 7 PageID #: 2252




        To the extent Mr. King's motion asks for relief as to Defendants' Motion to Strike (Docket

  No. 66), his request is DENIED as moot given that the court has already considered that

  motion and denied it as moot in an earlier entry. (Docket No. 72 at ECF p. 9).

        Moreover, as addressed in that prior court entry (Id. at ECF p. 7), which was filed on the

  same day Mr. King filed this motion, Federal Rule of Civil Procedure 12(f) permits the court to

  strike "from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

  scandalous matter." But, pursuant to the plain language of Rule 12(f), it may only be used to

  attack a pleading and courts "have consistently declined to construe the term 'pleading' to apply

  to motions and memoranda." (Docket No. 72 at ECF p. 7 (quoting Renguette v. Bd. of School

  Trustees ex rel. Brownsburg Cmty. Sch. Corp., No. 1:05-cv-1548-SEB-JMS, 2007 WL

  1536841, at *5 (S.D. Ind. May 23, 2007) (collecting cases))). The documents Mr. King seeks to

  strike are either a motion (Docket No. 66) or a brief/memoranda (Docket No. 67). Neither are

  pleadings. The previous entry also reiterated that "the [c]ourt does not amend party filings once

  they become part of the docket." (Docket No. 72 at ECF p. 7).

        Finally, to the extent Mr. King's motion seeks to re-argue admissibility issues raised in

  Defendants' Reply in Support of Motion for Summary Judgment, Local Rule 56-1 provides that

  these issues should not be raised via collateral motions, but instead within the summary

  judgment briefing. S.D. Ind. Local Rule 56-1(i). The local rule further provides a mechanism to

  respond to admissibility issues raised in a movant's reply brief, namely it permits for a surreply.

  S.D. Ind. Local Rule 56-1(d). The court notes Mr. King filed a surreply. (Docket No. 69).

        For these reasons, to the extent Mr. King seeks relief as to Defendant's Motion to Strike

  (Docket No. 66), that request is DENIED as moot and as to Defendant's Reply in Support of

  Motion for Summary Judgment (Docket No. 67), that request is DENIED.



                                                  2
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 3 of 7 PageID #: 2253




      II.       Parties’ Motions for Sanctions Pursuant to Fed. R. Civ. P. 11 (Docket No. 76; Docket
                                                     No. 77)

               The Honorable Sarah Evans Barker has assigned this matter to the Magistrate Judge

     pursuant to 28 U.S.C. § 636(b)(1)(B) for a report and recommendation on (1) Defendants'

     Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 (Docket No. 76) and (2) Mr. King's Motion

     for Sanctions Contingent on (Defendant) Failure to Correct Docket No. 76, 48, 66, 67 (¶¶ 83-

     84) and Related Non-Sanctions Investigative Actions ¶¶ 82-82h) (Docket No. 77).

               Neither motion requests monetary sanctions. Defendants' seek that the court strike

     Docket Nos. 74 and 75 and enjoin Mr. King from filing any additional pleadings in response to

     Defendants' Motion for Summary Judgment, or any other pleadings in which Mr. King seeks

     Rule 11 sanctions. 1 (Docket No. 76). It is difficult to discern the exact relief Mr. King seeks in

     his motion. (Docket No. 78). In part, it acts as a response brief to Docket No. 76 and in part it

     reiterates the relief it seeks in Docket No. 74, addressed above, but seeks sanctions if the relief

     Docket No. 74 seeks is not provided. Nonetheless, the court need not discern the exact sanctions

     Mr. King seeks. Neither motion for sanctions follows the required procedure set forth in Federal

     Rule of Civil Procedure 11 or this court's local rules and thus the undersigned

     RECOMMENDS that both requests be DENIED.

               Rule 11 provides that when a person, including a party or counsel, signs a filing

     presented to the court, that individual certifies "that to the best of the person's knowledge,

     information, and belief, formed after an inquiry reasonable under the circumstance. . ." that the

     filing:



 1
   Despite the court's discussion distinguishing pleadings from motions, memoranda, or other
 filings, in its February 3, 2020 entry (Docket No. 72 at ECF p. 7), the Defendants continue to
 identify non-pleading filings, such as motions or notices, as pleadings. It is incorrect to identify
 these filings as pleadings. The distinction matters.
                                                        3
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 4 of 7 PageID #: 2254




                (1) is not being presented for any improper purpose, such as to
                    harass, cause unnecessary delay, or needlessly increase the cost
                    of litigation;
                (2) the claims, defenses, and other legal contentions are warranted
                    by existing law or by a nonfrivolous argument for extending,
                    modifying, or reversing existing law or for establishing new law;
                    [and]
                (3) the . . . factual contentions have evidentiary support. . .

        Fed. R. Civ. P. 11(b). Rule 11(c) empowers the district court to impose sanctions if, after

  notice and a reasonable opportunity to respond, the court determines that Rule 11(b) has been

  violated. Fed. R. Civ. P. 11(c)(1). If there are grounds for sanctions, the court has a duty to

  sanction the opposing party (or its counsel). Chambers v. NASCO, Inc., 501 U.S. 32 (1991).

  Rule 11 expressly allows the imposition of either monetary sanctions or non-monetary

  sanctions, or both. See Fries v. Helsper, 146 F.3d 452, 459 n. 6 (7th Cir. 1998). The fine should

  aim to deter repetition of the inappropriate conduct.

        However, before filing such a motion, parties must comply with Federal Rule of Civil

  Procedure 11(c)(2) and S.D. Ind. Local Rule 7-1(g). Rule 11(c)(2) sets forth the following

  procedural requirements for a party's motion for sanctions:

                A motion for sanctions must be made separately from any other
                motion and must describe the specific conduct that allegedly
                violates Rule 11(b). The motion must be served under Rule 5, but it
                must not be filed or presented to the court if the challenged paper,
                claim, defense, contention, or denial is withdrawn or appropriately
                corrected within 21 days after service or within another time the
                court sets. If warranted, the court may award to the prevailing party
                the reasonable expenses, including attorney's fees, incurred for the
                motion.

  Fed. R. Civ. P. 11(c)(2). Moreover, S.D. Ind. Local Rule 7-1(g)(1)–(2) sets forth reasonable

  efforts parties must take to resolve a dispute prior to filing a motion:

                (1) Reasonable Efforts to Resolve Dispute. The court may not grant
                    the following motions unless the movant's attorney files with the

                                                   4
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 5 of 7 PageID #: 2255




                   motion a statement showing that the attorney made reasonable
                   efforts to confer with opposing counsel and resolve the matters
                   raised in the motion:

                       (A) motion for attorney's fees (other than post-judgment)
                       (B) motion for sanctions under Fed. R. Civ. P. 11
                       (C) motion to disqualify an attorney (other than one brought
                           by a pro se party).

                (2) Statement Regarding Efforts. The statement required by
                    subdivision (g)(1) must include:

                       (A) the date, time, and place of all conferences; and
                       (B) the names of all conference participants.

  S.D. Ind. Local Rule 7-1(g)(1)–(2). In explaining the purpose of adding the warning-shot/safe-

  harbor procedure in Rule 11(c)(2), the Advisory Committee provided:

                . . . These provisions are intended to provide a type of “safe harbor”
                against motions under Rule 11 in that a party will not be subject to
                sanctions on the basis of another party’s motion unless, after
                receiving the motion, it refuses to withdraw that position or to
                acknowledge candidly that it does not currently have evidence to
                support a specified allegation. Under the former rule, parties were
                sometimes reluctant to abandon a questionable contention lest that
                be viewed as evidence of a violation of Rule 11; under the revision,
                the timely withdrawal of a contention will protect a party against a
                motion for sanctions.

  Fed. R. Civ. P. 11 advisory committee’s note to 1993 amendment (emphasis added). In other

  words, the purpose of the warning-shot requirement was to avoid the lose-lose scenario where,

  without warning, one party filed a motion for sanctions and the accused party was put in the

  untenable position of either defending his previous questionable filing or conceding the filing

  and risking that being viewed as evidence of a violation of Rule 11.

        Here, neither motion has complied with Fed. R. Civ. P. 11(c) or S.D. Ind. Local Rule 7-

  1(g)(1)–(2). Mr. King concedes his failure in his motion. (Docket No. 77 at ECF p. 31). There is

  no exception for compliance with these rules. For these reasons, the undersigned



                                                  5
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 6 of 7 PageID #: 2256




  RECOMMENDS the court DENY both motions for sanctions. (Docket No. 76; Docket No.

  77).

                III.   Defendants' Motion to Set Status Conference (Docket No. 79)

          Defendants "request a hearing to seek guidance on how to respond to the multiple

  pleadings filed by Plaintiff, several of which contain ad hominem attacks against the attorney

  for the Defendants." (Docket No. 79 at ECF p. 2). The court DENIES as moot Defendants'

  request given the motions Defendants reference have been denied.

                                         IV.    Conclusion

          In sum, the court RECOMMENDS Defendants' Motion for Sanctions (Docket No. 76)

  and Mr. King's Motion for Sanctions (Docket No. 77) be DENIED.

          Any objections to the Magistrate Judge’s Report and Recommendation shall be filed with

  the Clerk in accordance with 28 U.S.C. § 636(b)(1). Failure to file timely objections within

  fourteen days after service shall constitute waiver of subsequent review absent a showing of

  good cause for such failure.

          SO RECOMMENDED.

          And, in sum, the court ORDERS Docket No. 74 is DENIED as moot as it refers to

  Docket No. 66 and is DENIED as it refers to Docket No. 67. Docket No. 79 is DENIED as

  moot.

          SO ORDERED.

          Dated: 6/11/2020




                                                 6
Case 1:18-cv-03524-SEB-MPB Document 82 Filed 06/11/20 Page 7 of 7 PageID #: 2257



 Distribution:

 JONATHAN D. KING
 9898 River Oak LN W Fishers, IN 46038

 Service made electronically to all ECF-registered counsel of record.




                                                 7
